DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                                   Claim Objections

Claim 14 is objected to because of the following informalities:
Claim 14 line 22 recites a typographical error “an circumference” that should be rewritten as, “a circumference”. 
                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites “first inlet header”, in line 15 which is confusing as it is unclear how it relates to the previous recitation of “a first inlet header” above in line 9 in claim 1. For examination purposes, the limitation is being considered as -- the first inlet header -- Claim 14 recites “first inlet header”, in line 16 which is confusing as it is unclear how it relates to the previous recitation of “a first inlet header” above in line 9 claim 14. For examination purposes, the limitation is being considered as -- the first inlet header --.
Claim 14 recites the limitations "the inner surface" in line 17. It is unclear if the “an interior surface” in line 5 are same or different than “the inner surface" of line 17”. For examination purposes, both limitations is being considered same.
Claims 2-13 and 15-25 are rejected based upon their dependency from claims 1 and 14. 
                                             Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-13 and 15-25 are objected to as being dependent upon the allowable independent claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 14 include an explicit recitation of a second inlet header around the circumference of the inner cylinder, wherein the second inlet header is located between the first inlet header and the plurality of microchannels, wherein the second inlet header is in fluid communication with the plurality of microchannels; a header ridge located between first inlet header and the second inlet header, wherein the header ridge is configured to prevent fluid flow from the first inlet header to the second inlet header; a plurality of orifices in the header ridge that are configured to allow fluid flow from the first inlet header to the second inlet header; and an outlet header around the circumference of the inner cylinder, wherein the outlet header is located near the outlet end of the inner cylinder, wherein the outlet header is in fluid communication with the plurality of microchannels.  
                                          Response to Arguments
Applicant's arguments filed on 05/12/2022 have been fully considered but moot in view of the above statement of allowable subject matter.                                                           
                                                     Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/
Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763